 

ne

PROCESS RECEIPT AND RETURN
U. S. D epartment of Justice See Instructions for “Service of Process by the U.S. Marshal”
United States Marshals Service on the reverse of this form.

AN, : fl Cc CASE eo TIT | sy
mie TYPE OF Ca
SERVE =); OF INDIVIDUAL, pO ponte ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

> ADORESS (Street or RFD, Apartment No., City, State a yf? IP Colle)

at_ U4, 286 &./43*° Dee Lbbervdle o€ 1488

SEND NOTIC E' OF SERVICE ( Copy 1 TO eat AT [NAME AND ADDRESS BELOW: secu y Number of process to be

WZ ek Leek 52482 feta

 

 

 

 

 

 

LFF fb ———
LL fob La Of ALk Yi 1 Check for service

ee cm) Lethe Te em fone enka ee | amSae ee  ae  ,  e a esee USA

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All

Telephone Numbers, and Estimated Times Available For Service):
Fold Fold

 

“ages or evo service on behalf of: CO PLAINtiFE | TELEPHONE NUMBER DATE
LIX CO DEFENDANT 2/241 7

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

 

 

 

l acknowledge receipt for the total | Total Process | District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. of Origin to Serve S (g
(Sign only first USM 285 if more } Z M Z f 4
than one USM 2835 is submitted) ! No. No. {
5

 

I hereby certify and return that 1 (1) have personally served, {J have legal evidence of service, [1] have executed as shown in “Remarks”, the process described

on the individual, company, corporation, etc., at the address ghown above or on the individual, company, corporation, ctc., shown at the address inserted below.
T

(J [hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

 

A person of suitable age and dis-

rye 4 [1] cretion then residing in the defendant’s
A | usual place of abode.

Address (complete only if different than shown above) Date ofService | Time

JUN 26 2019 (lig iA Ysa-—
: PATRICK | KEANEY ‘Dine —

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Bepotite. PxAMOUnt owed fo U.S. Marshal or Amount of Refund
(including endeavors)

Name and title of individual served (ifnot shownabove)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REMARKS:

 

PRIOR EDITIONS 1. CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)
MAY BE USED (Instructions Rev. 12/08)
* é
- ?
AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Oklahoma

 

Roger Reed, Jr.

 

Plaintiff

v. Civil Action No. CIV-19-139-RAW-SPS

Nicole Donnelly
Defendant

 

Ne ne Nee Nee Nee” ee See”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Nicole Donnelly, Nurse
Davis Correctional Facility
6888 E. 133rd Road
Holdenville, OK 74848

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Roger Reed, Jr.

524862

Davis Correctional Facility
6888 E 133rd Rd
Holdenville, OK 74848

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 06/03/2019 ; Orkut Yoanren

Patrick Keaney )

 
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)
Civil Action No. CIV-19-139-RAW-SPS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) (\\rol €, Do nnel I A
was received by me on (date) \_p fis |2o1a 6

x1 personally served the summons on the individual at (place) (eu 4 CF.

ee — on (date) (fiBiG vor

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) ;or
O I returned the summons unexecuted because ;or
O Other (specifiy:
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Lo| te We “Mor Cy
. ~ Server's signature

CC Acdem C

Printed name and title

 

 

Lo8&&_ £133 BL Ladder pd

Server's address

Additional information regarding attempted service, etc:
